                                Patrick L. Deedon, State Bar No.: 245490
                       1        Tracey A. Werner, State Bar No. 315876
                       2        MAIRE & DEEDON
                                2851 Park Marina Dr., #300
                       3        Redding, California 96099-4607
                                (530) 246-6050 / 246-6060 (fax)
                       4        pdeedon@maire-law.com
                       5        twerner@maire-law.com

                       6        Attorney(s) for Defendants,
                                THE COUNTY OF PLUMAS,
                       7        PLUMAS COUNTY SHERIFF’S OFFICE,
                       8        GREG HAGWOOD and BJORN JAMES BERG

                       9
                     10                                         UNITED STATES DISTRICT COURT
                     11
                                                               EASTERN DISTRICT OF CALIFORNIA
                     12
                     13
                                  LEWIS CARL PRINCE and                                     No. 2:20-cv-00862 WBS-EFB
                     14           ESTHER PRINCE, husband and wife,

                     15                                 Plaintiffs,
                                                                                            STIPULATION AND ORDER TO
                     16                    v.                                               MODIFY STATUS (PRETRIAL
                                                                                            SCHEDULING) ORDER (ECF 20)
                     17           THE COUNTY OF PLUMAS, a political
                                  subdivision of the State of California,
                     18           PLUMAS COUNTY SHERIFF’S
                                  OFFICE, a public entity of the County of
                     19           Plumas, GREG HAGWOOD, former
                                  Plumas County Sheriff, in his individual
                     20           and official capacities, BJORN JAMES
                                  BERG, in his individual and official
                     21           capacities, DOES I-XV, inclusive,
                     22           BLACK & WHITE CORPORATIONS
                                  I-V; ABLE & BAKER PUBLIC
                     23           ENTITIES I-V,
                     24                                 Defendants.
                     25
                                  ________________________________/
                     26
                     27

Maire & Deedon
                     28
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 1
                                STIPULATION AND ORDER TO MODIFY STATUS (PRETRIAL SCHEDULING) ORDER (ECF 20)
                                        The parties, by and through their counsel of record, hereby agree and stipulate to modify
                       1
                       2        the present Status (Pretrial Scheduling) Order (ECF 20) to allow additional time for discovery,

                       3        dispositive motions, and trial.
                       4                WHEREAS this matter involves civil rights claims by Plaintiffs alleging multiple causes
                       5
                                of action related to two arrests by Defendants in April 2018 and June 2019. Plaintiffs are
                       6
                                pursuing the deputy who made the arrests, the Sheriff, the Plumas County Sheriff’s Office, and
                       7
                       8        the County of Plumas on individual liability claims and on Monel claims. Defendants deny the

                       9        allegations.
                     10                 WHEREAS on January 11, 2021, the Court approved a stipulation by the parties to
                     11
                                modify the original Status (Pretrial Scheduling) Order [ECF 17], the pertinent dates of the
                     12
                                modified Order [ECF 20] being as follows:
                     13
                     14                      •   Expert Disclosure – May 7, 2021;
                                             •   Rebuttal Expert Disclosure – June 16, 2021;
                     15                      •   Close of Discovery – August 6, 2021;
                     16                      •   Motion Deadline – October 7, 2021;
                                             •   Pre-Trial Conference – December 6, 2021 at 1:30 pm; and
                     17                      •   Trial – February 8, 2022 at 9:00 am.
                     18
                                        WHEREAS pursuant to the current scheduling order, the parties timely served initial
                     19
                                disclosures and immediately and in good faith engaged in the exchange of written discovery.
                     20
                                The original modification was necessary because the parties were unable to complete written
                     21
                     22         discovery due to a myriad of issues, including, but not limited to: COVID limitations, remote

                     23         working, emergency wildland fire in Plumas County, vacations, and/or holidays.                      Further, the
                     24
                                parties anticipated entering a stipulated protective order for the production and review of
                     25
                                sensitive, confidential, and/or private information relevant to the issues presented in this case.
                     26
                                Following production of confidential information, the parties anticipated collectively taking
                     27

Maire & Deedon
                     28
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 2
                                STIPULATION AND ORDER TO MODIFY STATUS (PRETRIAL SCHEDULING) ORDER (ECF 20)
                                approximately 12-18 depositions consisting of the parties and key witnesses. The document
                       1
                       2        production and depositions are necessary for proper expert analysis, report preparation, and

                       3        disclosure.
                       4                WHEREAS, since the date of the modified scheduling Order, the parties entered into a
                       5
                                stipulation for protective order, which Order was signed by Magistrate Judge Jeremy D. Peterson
                       6
                                on January 12, 2021 (ECF 22). Following entry of the protective order, Defendants produced
                       7
                       8        approximately 2,000 additional pages of additional documents. However, there remain

                       9        additional documents requested by Plaintiffs that Defendants are still in the time-consuming
                     10         process of gathering.
                     11
                                        WHEREAS Plaintiffs contend that they cannot evaluate the need and scope of any
                     12
                                experts without receipt of these additional documents, and Defendants need more time to locate
                     13
                     14         and produce said documents, despite their good faith efforts to date, the existing deadline for

                     15         expert disclosures is not reasonable. Further, once the documents are received, both parties will
                     16         need additional time to prepare for and take the 12-18 anticipated depositions of the parties and
                     17
                                key witnesses, making the existing discovery cutoff date also unworkable.
                     18
                                        WHEREAS Defendants anticipate needing another 4-6 weeks to finish locating,
                     19
                     20         gathering, and producing the documents requested by Plaintiff and to provide Plaintiff with the

                     21         supplemental responses to Interrogatories they requested, the parties hereby request that all
                     22         discovery deadlines be modified by four months to account for the delay in the production of
                     23
                                supplemental discovery responses, to provide adequate time to review and analyze those
                     24
                                responses in preparation for depositions, to account for the anticipated delay in scheduling those
                     25
                     26         depositions due to COVID restrictions and precautions, and to provide adequate time to locate

                     27

Maire & Deedon
                     28
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 3
                                STIPULATION AND ORDER TO MODIFY STATUS (PRETRIAL SCHEDULING) ORDER (ECF 20)
                                and retain any necessary experts as well as give those experts time to review and analyze said
                       1
                       2        information for the purpose of preparing any necessary reports.

                       3                WHEREAS the parties agree that each have engaged in discovery diligently and in good
                       4        faith and further agree that good causes exist for additional time to complete written discovery,
                       5
                                take depositions, and exchange expert discovery. The parties agree that an additional four
                       6
                                months to each deadline is warranted under the circumstances.
                       7
                       8                WHEREAS, due to the COVID-19 Pandemic, trials in Reno, Nevada (Washoe County),

                       9        where Plaintiffs’ counsel is based, are now all placed onto a four-week stacked calendar, with no
                     10         trial date being firm. Plaintiffs’ counsel appears on every “stack,” thus making him potentially
                     11
                                unavailable for trial in this case, from January 11, 2022 through April 6, 2022, May 3, 2022
                     12
                                through May 27, 2022, and August 23, 2022 through September 16, 2022.
                     13
                     14                 THEREFORE , the parties propose the following new dates:

                     15                      •   Expert Disclosure – September 7, 2021
                                             •   Rebuttal Expert Disclosure – October 15, 2021
                     16
                                             •   Close of Discovery – December 6, 2021
                     17                      •   Motion Deadline – February 7, 2022
                                             •   Pre-Trial Conference – April 11, 2022 at 1:30 pm
                     18
                                             •   Trial – June 7, 2022 at 9:00 am
                     19
                                        Based upon the foregoing, the parties respectfully request modification of the current
                     20
                                scheduling order.
                     21
                     22         IT IS SO STIPULATED.

                     23
                                [Signatures to follow on next page]
                     24
                     25
                     26
                     27

Maire & Deedon
                     28
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 4
                                STIPULATION AND ORDER TO MODIFY STATUS (PRETRIAL SCHEDULING) ORDER (ECF 20)
                       1        Dated: May 6, 2021                                           MAIRE & DEEDON
                       2
                       3                                                                          /s/ Patrick L. Deedon
                                                                                             PATRICK L. DEEDON
                       4                                                                     TRACEY A. WERNER
                       5                                                                     Attorney(s) for Defendants

                       6
                                Dated: May 6, 2021
                       7                                                                     ERICKSON, THORPE & SWAINSTON
                       8
                       9
                                                                                                 /s/ Thomas P. Beko
                     10                                                                      THOMAS P. BEKO
                     11                                                                      BRENT L. RYMAN
                                                                                             Attorney(s) for Plaintiffs
                     12
                                [Order to follow on next page]
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

Maire & Deedon
                     28
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 5
                                STIPULATION AND ORDER TO MODIFY STATUS (PRETRIAL SCHEDULING) ORDER (ECF 20)
                                                          ORDER MODIFYING SCHEDULING ORDER
                       1
                       2                For good cause appearing and based upon the request of the parties, the Status (Pretrial

                       3        Scheduling) Order [ECF 20] dates are hereby modified as follows:
                       4
                                             •   Expert Disclosure – September 7, 2021
                       5                     •   Rebuttal Expert Disclosure – October 15, 2021
                                             •   Close of Discovery – December 6, 2021
                       6                     •   Motion Deadline – February 7, 2022
                       7                     •   Pre-Trial Conference – April 11, 2022 at 1:30 pm
                                             •   Trial – June 7, 2022 at 9:00 am
                       8
                       9
                                        IT IS SO ORDERED
                     10
                                Dated: May 7, 2021
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27

Maire & Deedon
                     28
2851 Park Marina Dr. Ste. 300
Redding, CA. 96001
(530) 246-6050                  ___________________________________________________________________________________________________ PAGE 6
                                STIPULATION AND ORDER TO MODIFY STATUS (PRETRIAL SCHEDULING) ORDER (ECF 20)
